FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5, 8, 10-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagesharao et al. (2016/0342450) in view of Steele et al. (2004/0174823).
Regarding claim 1:
Nagesharao teaches:
A method comprising: 
detecting, by use of one or more processors, an error event in a computer system having a plurality of components [par 14, 16, 17, 19 – fault occurrence in a tenant infrastructure detected]; 
determining, by use of the one or more processors, a component of the plurality of components related to the error event [par 19 – the occurrence is detected in a particular infrastructure component]; 
determining, by use of the one or more processors, an error recovery process for the error event based on the quality of service requirement [par 22, 36, 37, 41-43, 48, 49 – fault recovery plans are developed while taking into account tenant impact and SLAs that the tenants have signed. The plans account for host-tenant SLAs and take different actions dependent on the SLAs. Tenant recovery actions are taken to account for the SLAs]; and 
executing, by use of the one or more processors, the error recovery process for the error event [par 37, 41-43, 48, 49, 52]. 
Nagesharao does not explicitly teach obtaining, by use of the one or more processors, a quality of service requirement for the component from information comprising a mapping [par 19, 22, 34, 37 – each tenant associated with an infrastructure fault is accounted for, including the SLAs for each tenant and the various QoS requirements, tenant impact is determined].
Steele teaches information comprising a mapping between each component of a plurality of components and a corresponding quality of service requirement [fig 3; par 14, par 27-29].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the component to QoS mapping of Steele with the QoS determination of Nagesharao. 
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because it provides the ability for a customer to design an individualized SLA easily and efficiently and doesn’t discourage more sophisticated customers [par 3, 4].
Regarding claim 3:
The combination teaches:
The method of claim 1, wherein the error recovery process is based on a plurality of quality of service requirements corresponding to the plurality of components [Nagesharao par 16, 17, 19, 22, 36 – recovery plans can address impacts based on multiple independent faults, each faulty components is associated with any particular number of tenants, each of which has their own SLAs, each fault recovery action would have an associated tenant impact that assessed with respect to the SLA]. 
Regarding claim 4:
The combination teaches:
The method of claim 1, wherein the quality of service requirement comprises a quality of service vector having a plurality of elements, an element represents a required level of quality of service dimension [Nagesharao par 37 – the definition of a QoS vector in the context of the specification is simply a QoS requirement that entails multiple elements or factors. The SLAs of Nagesharao encompass multiple elements such as availability, serviceability, performance, operation and other attributes. This meets the recitation of a quality of service vector of the claims], and the method further comprises: 
defining a plurality of strategies for the error recovery process based on the quality of service vector [Nagesharao par 22, 36, 37, 41-43, 48, 49 – recovery plans define myriad actions and strategies to address faults]. 
Regarding claim 5:
The combination teaches:
The method of claim 4, wherein the quality of service vector comprises an element for performance and an element for availability [Nagesharao par 37]. 

Regarding claims 8 and 10-12:

Nagesharao further teaches one or more processors, a memory coupled to at least one of the one or more processors and computer program instructions stored in the memory and executed by at least one of the one or more processors, the computer program instructions configured to perform the actions of the claims [Nagesharao par 24-26]

Regarding claims 15 and 17-19:
The claims are rejected as the computer program products that cause the methods of claims 1 and 3-5 to be performed.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Nagesharao-Steele combination, as applied to claims 1 and 8 above, and further in view of Bhat et al. (2016/0026535).
Regarding claims 6 and 13:
See the teachings of the Nagesharao-Steele combination outlined above.
The Nagesharao-Steele combination further teaches that the computer system comprises a data storage system [Nagesharao par 14 – distributed system to store data].
The Nagesharao-Steele combination does not explicitly teach the data storage system having an adapter, a rank, a cache, and a peer to peer remote copy, or some combination thereof. The Nagesharao-Steele combination does, however, teach a distributed storage system without teaching each of the individual components of such system [par 24 – system could be practiced in a variety of system configurations such as general purpose computers, specialty computing devices, distributed computing environments, etc.].
Bhat teaches a distributed storage system having an adapter, a rank, a cache, and a peer to peer remote copy, or some combination thereof [fig 7, 8; par 87, 92, 93, 98].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the system components of Bhat with the system of the Nagesharao-Steele combination.
One of ordinary skill in the art would have been motivated to make the combination because Nagesharao explicitly teaches various types of system configurations contemplated without explicitly naming each individual component of the system. Bhat discloses some common components of a distributed system such as that contemplated by the Nagesharao-Steele combination.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Nagesharao-Steele combination, as applied to claims 1, 8 and 15 above, and further in view of Salle et al. (2006/0143024).
Regarding claims 7, 14, and 20:
See the teachings of the Nagesharao-Steele combination outlined above.
The Nagesharao-Steele combination further teaches:
wherein a quality of service requirement is predefined for a user and the component is related to a plurality of quality of service requirements predefined for a plurality of users [Nagesharao par 19, 36, 37, 41, 42, 48].

Salle teaches obtaining a maximum quality of service requirement among the plurality of quality of service requirements for the plurality of users [par 25, 37, 40 – determines highest ranked contract and strategy utilities to prioritize importance of customers].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the prioritizing of Salle with the tenant considerations of the Nagesharao-Steele combination.
One of ordinary skill in the art would have been motivated to make the combination because Salle discloses that it is useful and/or necessary to determine the QoS requirement so as to prioritize customers with both high contract utility and high strategic value to the provider [par 34, 37, 40].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3-6, 8, 10-13, 15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10298442 in view of Steele. 
Claims 1-14 of the ‘442 patent contain all teachings of claims 1, 3-6, 8, 10-13, 15 and 17-20 except obtaining, by use of the one or more processors, a quality of service requirement for the component from information comprising a mapping between each component of the plurality of components and a corresponding quality of service requirement. 
Steele teaches information comprising a mapping between each component of a plurality of components and a corresponding quality of service requirement [fig 3; par 14, par 27-29].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the component to QoS mapping of Steele with the teachings of the ‘442 claims because Steele teaches that the mapping provides the ability for a customer to design an individualized SLA easily and efficiently and doesn’t discourage more sophisticated customers [par 3, 4].

Claims 7 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 10 of U.S. Patent No. 10298442 in view of Steele and Bhat. 
Claims 5 and 10 of the ‘442 patent-Steele contain all teachings of claims 7 and 14 of the instant application except that the computer system comprises a data storage system having an adapter, a rank, a cache, and a peer to peer remote copy, or some combination thereof.
Bhat teaches a distributed storage system having an adapter, a rank, a cache, and a peer to peer remote copy, or some combination thereof [fig 7, 8; par 87, 92, 93, 98].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the system of Bhat with the system of the ‘442 patent because Bhat merely discloses common components of known computer systems. Note further that claims 4 and 9 of the ‘442 patent recite identical language to that of the instant claims.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues, on page 10, that a terminal disclaimer was submitted along with the response in order to obviate the double patenting rejection. To date no terminal disclaimer is present in the application file. The double patenting rejections have been updated to reflect the amendments to the independent claims.
All arguments have been addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113